Citation Nr: 0002762	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-37 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
arthritis of the left wrist.

2.  Entitlement to service connection for post-traumatic 
arthritis of the left hip.

3.  Entitlement to service connection for post-traumatic 
arthritis of the right hip.

4.  Entitlement to service connection for post-traumatic 
arthritis of the left knee.

5.  Entitlement to service connection for post-traumatic 
arthritis of the right knee.

6.  Entitlement to an increased (compensable) rating for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945 and was a prisoner or war (POW) of the German 
government from February 1944 to May 1945.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Columbia, South 
Carolina, that denied service connection for avitaminosis, 
beriberi, frostbite, malnutrition, a neuropsychiatric 
condition, traumatic arthritis of the fingers, right ankle, 
elbows, wrists, hands, hips and knees and granted service 
connection for peripheral neuropathy of the left lower leg 
assigning a 10 percent rating, and peripheral neuropathy of 
the right lower leg assigning a noncompensable rating.  
Service connection was also granted for irritable bowel 
syndrome evaluated as 0 percent disabling.  In addition, the 
March 1995 rating decision granted an increased 20 percent 
rating for traumatic arthritis of the left ankle, and denied 
a compensable rating for fracture of the distal fibula of the 
left leg.  

Although the veteran initially indicated disagreement with 
the entire March 1995 rating decision, by subsequent 
communications in September 1995 and March 1998, he clarified 
his desire to appeal only the issues that are listed on the 
title page.  Additionally, the RO granted service connection 
for traumatic arthritis of the right elbow in October 1998, 
assigning a 10 percent rating.  As this is considered a full 
grant of benefits with respect to this issue, it will not be 
further addressed in this decision.  This case was previously 
before the Board in December 1997 at which time it was 
remanded to the RO in compliance with due process 
requirements.

In addition to the March 1995 rating decision, this appeal 
also arises from a June 1998 rating decision that granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent rating.  However, the veteran 
subsequently withdrew this issue in writing in August 1998.  
Consequently, this issue is no longer in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal concerning service connection for 
arthritis of the knees and a compensable rating for irritable 
bowel syndrome has been obtained.

2.  The veteran was a POW of the German government from 
February 1944 to May 1945.

3.  The veteran has not submitted competent evidence of 
diagnoses of arthritis of the hips or left wrist.

4.  The veteran has post-traumatic osteoarthritis of the 
right knee, and post-traumatic osteoarthritis of the left 
knee, status post left total knee arthroplasty. 

5.  The veteran's irritable bowel syndrome is not productive 
of more than mild impairment, with disturbances of bowel 
function with occasional episodes of abdominal distress.


CONCLUSIONS OF LAW

1.  The veteran's claims of service connection for post-
traumatic arthritis of the hips and left wrist are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Post-traumatic arthritis of the veteran's right and left 
knee is due to disease or injury incurred in or aggravated by 
active military service.  38 USCA §§ 1101, 1110, 1112, 1113, 
5107, 7104 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

3.  The criteria for a compensable rating for irritable bowel 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service records show that the veteran served as a flight 
maintenance gunner and was awarded decorations that include 
the Purple Heart.  

Service medical records do not reflect any complaints or 
treatment in regard to the veteran's knees, hips, or left 
wrist, and he was not found to have any musculoskeletal 
defects in regard to his knees, hips or left wrist at his 
separation examination in October 1945.

In November 1945 the veteran filed a claim of service 
connection for a fractured left leg which he said occurred 
while bailing out of a plane in Germany in February 1944.

At a VA orthopedic examination in August 1948, the veteran 
again reported fracturing his left leg while bailing out of a 
plane over Germany.  He was diagnosed as having fracture, 
fibula, left healed and arthritis, traumatic ankle, left.

In April 1985 the veteran completed a POW questionnaire 
stating that he broke his left ankle and "jammed" his right 
knee on a " 'bail out' landing".  He said that prior to the 
landing he had to lift his legs to avoid hitting some wires 
causing him to land awkwardly.  He denied experiencing any 
beatings or physical torture, and said that he experienced 
aches or pains in muscles and/or joints.  He said that he 
went on a forced march that lasted between 15 and 20 days.  
In describing his "present" state of health, the veteran 
said that he had a "great amount of trouble with both 
legs", with heavy limping and cramping at times.

In May 1985 the veteran underwent a VA POW protocol 
examination at which time an evaluation of his joints was 
normal except for the left ankle.  At the examination the 
veteran complained of occasional diarrhea.  The summary of 
findings included a history of severe bacillary dysentery 
while a POW with dysentery for 10 years after discharge from 
service.  

Results of a barium enema performed in June 1985 were normal.  
A rectal sigmoidoscopy was also performed in June 1985 
revealing normal sphincter and tone.  The prostate was normal 
and there were no masses.  Scope results revealed a lot of 
spasm, no polyps or bleeding, normal mucosa.

In February 1989 the veteran filed a claim of service 
connection for irritable bowel syndrome.

At a VA examination in April 1989, the veteran complained of 
pain and stiffness in both knees.  The examiner said that the 
veteran's knee did not completely extend, but basically there 
was good range of motion with no pain or problem at that 
time.  He said that the veteran may have to have his knees 
evaluated in due time, depending on how he did.

On file are medical records from William B. Evins, M.D., 
showing that he treated the veteran for knee problems from 
July 1994 to September 1994.  According to a July 1994 
medical history report, the veteran injured both knees after 
being shot down while on a bombing mission in Germany.  Dr. 
Evins relayed the veteran's report of having intermittent 
difficulties with pain in both knees, particularly with the 
left knee.  He also relayed the veteran's report of 
undergoing recent cortisone injections with Dr. Price 
producing minimal improvement.  An impression is noted on the 
July 1994 medical report of degenerative joint disease and 
torn left medial meniscus.  These records also show that in 
August 1994 the veteran underwent arthrocentesis and 
injection with hydrocortisone of the right knee and 
arthroscopy, partial medial and lateral meniscectomy, 
debridement degenerative joint, and excision medial plica of 
the left knee.  

A November 1994 medical note contains Dr. Evins' opinion that 
the "problems relative to [the veteran's] knees had their 
inception at the time of his original injury in 1944".

In November 1994 the veteran filed a claim of service 
connection for traumatic arthritis of multiple joints 
including the knees, wrists and hips.

In a November 1994 statement, the veteran said that when he 
"came to" following his parachute jump, he found himself in 
a semi sitting position hanging from his parachute which was 
stuck in a tree.  He said that he injured his hips in the 
incident and thinks that he may have popped his knees as 
well.  

In January 1995 the veteran underwent a second POW protocol 
examination and reported developing problems with his knees 
in captivity.  He said that he developed fluid in his knees 
which required draining soon after repatriation and that he 
has had problems with his knees and with effusion in his 
knees ever since.  In assessing the veteran's disabilities, 
the examiner said that the veteran was a former POW who was 
incarcerated for a little more than a year in Germany at the 
end of World War II.  He said that the veteran "certainly 
has sequela of his incarceration as far as his orthopedic 
problems are concerned."  In regard to the veteran's 
gastrointestinal symptoms, the veteran complained of episodes 
of diarrhea and vomiting approximately three times a month, 
lasting one to two days.  He said that he seldom had 
constipation, and had one episode of rectal bleeding 
approximately four years earlier while taking medication with 
a negative gastrointestinal work-up.  He also complained of 
rare right and left lower quadrant pain which occurred just 
before his diarrhea episodes.  He said that his 
gastrointestinal symptoms had been worse several years 
earlier when his wife was dying of a progressive disease 
putting him under a lot of stress.  He said that he 
tolderated a regular diet.  On examination the veteran 
weighed 218 pounds which he said was his usual weight.  The 
abdomen was moderately obese.  There was no distention.  
Bowel sounds were normal.  There was fullness on deep 
inspiration in the left upper quadrant, but the spleen was 
palpable.  Rectal examination revealed a normal prostate.  
Stool was hem negative.  The examiner said that the veteran 
had symptoms of intermittent diarrhea, although this 
description was not typical of irritable bowel syndrome.  He 
deferred a diagnosis to the gastroenterology examination 
which was to be performed later that day.  The examination 
report also notes that the veteran was a plant engineer and 
worked five hours a day with a desire to work until the day 
he died.  He was 74 years old at the time of the examination.

At a VA gastrointestinal examination in January 1995, the 
veteran reported that ever since the episode in captivity 
where he went from 197 to 100 pounds, he has experienced 
episodes of watery diarrhea which typically lasted 
approximately three days.  He said that these episodes 
occurred approximately two times a month with an average of a 
bowel movement approximately four to five times per day.  He 
denied constipation.  His current weight was 218 pounds.  
Examination of his abdomen was totally unremarkable.  He was 
assessed as having a history of intermittent diarrhea ever 
since confinement by German Army personnel during World War 
II.  The examiner said that while mention was made of 
dysentery in the claims file, he was inclined to think that 
the veteran's current symptoms were more consistent with 
irritable bowel syndrome rather than a chronic infection.  He 
said that supporting features in that regard included the 
veteran's satisfactory weight and his periods of wellness 
which predominated.  He also diagnosed the veteran as having 
history of mild gastroesophageal reflux disease with hiatal 
hernia.

Also in January 1995 the veteran underwent a VA orthopedic 
examination which included knee X-rays.  He was diagnosed as 
having degenerative joint disease of the bilateral knees.

In a March 1995 rating decision, the RO denied service 
connection for multiple disabilities including traumatic 
arthritis of the knees, hips and left wrist.  The RO also 
granted service connection for irritable bowel syndrome and 
assigned a noncompensable evaluation.

In October 1995 the RO received an October 1993 medical 
article from the Ex-POW Bulletin entitled "Post Traumatic 
Osteoarthritis".  The RO also received a written copy of a 
September 1991 presentation made by a physician to the 
National Conference of American Ex-POW's discussing the topic 
"arthritis due to trauma".  Lastly, the RO received a July 
1993 letter from Mauer Biscotti, M.D., board certified 
physician in internal medicine, who said that to the best of 
his knowledge there was no sure way to distinguish between 
degenerative joint disease caused by trauma and that caused 
by aging, unless there was overwhelming historical evidence 
which would lead a physician to diagnose one or the other.  
He added that people exposed to repeated trauma to the joints 
would develop arthritis which was indistinguishable from 
degenerative joint disease caused by aging.

Private medical records show that the veteran underwent a 
left total knee arthroplasty in February 1996 and was given a 
preoperative diagnosis of osteoarthritis of the left knee.

On file is a July 1997 office note from J. Samuel Seastrunk, 
M.D., who said that the veteran was quite happy with his left 
knee and that X-ray studies revealed that results of a total 
knee arthroplasty showed good overall alignment and fixation 
maintained.  He added that the veteran had severe arthritis 
involving his opposite knee and would in all probability come 
to a total knee on that extremity as well.

In statements dated in December 1997 and January 1998, two 
former POWs stated that (like the veteran) they too had been 
incarcerated at Stalag 17B and that the conditions had been 
deplorable.  They also said that they had gone on a forced 
march lasting between 18 and 28 days and marched in all types 
of weather over varying terrain.  One of the former POWs said 
that he had been in the same barracks as the veteran in the 
camp and in the same group on the forced march.  He said that 
he had been aware of the veteran's "problems" on the forced 
march.

In March 1998 William F. Price, M.D., sent the veteran a 
letter in response to the veteran's inquiry regarding his 
left knee replacement.  Dr. Price said that a review of the 
veteran's records revealed a diagnosis in 1994 of 
degenerative disease and torn left medial meniscus, as well 
as a diagnosis in January 1996 of severe osteoarthritis 
involving the left knee.  He also said that his records 
revealed a left ankle fracture and injury to both knees 
during World War II as a result of a parachute landing.  He 
stated that the orthopedic surgeons would have to make a 
judgment as to whether the previous injuries or cortisone 
injections contributed to his joint developing 
osteoarthritis.  He went on to state that it was his 
impression that cortisone injections did not contribute in a 
major way to his arthritis.

At a VA gastrointestinal examination in March 1998, the 
veteran complained of intermittent episodes of diarrhea since 
service, but with stable weight.  He also said that in recent 
years the frequency of diarrhea had decreased remarkably.  He 
had occasional constipation as well.  On examination the 
veteran's abdomen was flat, soft and non-tender.  No masses 
were felt.  He had normal active bowel sounds.  There was no 
edema in the extremities.  The examiner stated that although 
the veteran's symptoms of diarrhea had improved, they 
appeared to have been typical or consistent with irritable 
bowel syndrome.  The examiner stated that the veteran had 
shown remarkable improvement in his symptomatology.

On file is an April 1998 VA orthopedic examination report 
reflecting a diagnosis of multiple joint osteoarthritis.  The 
examiner stated that he had requested radiographs of the 
veteran's knees, ankles and right elbow.

An April 1998 radiograph report of the veteran's knees shows 
a satisfactorily positioned total joint prosthesis at the 
left knee and degenerative joint disease at the right knee.  

At a RO hearing in September 1998, the veteran said that he 
parachuted out of a plane at 26,000 feet and that upon 
landing he broke his leg shifting all of his weight onto his 
right leg.  He said that his right leg was literally jammed 
into the ground causing arthritis "all over".  He said that 
he never received treatment in service for this problem and 
instead he just "toughed it out".  He said that Dr. 
Seastrunk seemed to think that the knee problems might have 
derived from his injury in service, but that he would not 
make a definite statement.  He said that his hips were also 
"going bad".  He said that he hadn't been diagnosed as 
having arthritis in his hips, but he could "tell it".  He 
said that his hip problems were also caused by the incident 
prior to captivity when he injured his leg.  

II.  Legal Analysis

As an initial matter, a claim by a former POW, like any other 
service connection claim, must be well grounded, meaning 
plausible.  Pena v. Brown, 5 Vet. App. 279 (1993); Suttman v. 
Brown, 5 Vet. App. 127 (1993).  A plausible or well grounded 
claim requires competent evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (1997); see also Caluza v. Brown, 7 Vet. App. 
498 (1995).  Without proof of a present disability, there can 
be no well-grounded claim. Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Where the determinative issue involves 
medical causation or medical diagnosis, medical evidence to 
the effect that the claim is plausible or possible is 
required in order for a claim to be considered well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In written argument in December 1999, the veteran's national 
accredited service representative raised some concerns 
regarding the RO's assistance to the veteran with respect to 
his claim.  More specifically, he stated that while the RO 
gave the veteran's local representative an opportunity to 
review the veteran's case, the RO should have known that the 
representative had retired.  In regard to a possible 
violation of the veteran's due process rights, the Board 
finds that there has been no such violation.  This is so in 
view of the fact that the veteran's national service 
organization representative was given the opportunity to 
review, and in fact did review, the veteran's claims file 
subsequent to its transfer to the Board in June 1999.  See 
38 C.F.R. § 20.600 (1999).

Post-Traumatic Arthritis of the Hips and Left Wrist

The veteran has not submitted a plausible claim of service 
connection for post traumatic arthritis of the hips and left 
wrist in view of the lack of diagnoses in regard to 
osteoarthritis.  While the veteran contends that his 
parachute landing just prior to his capture by the enemy in 
February 1944 caused traumatic arthritis in his hips and left 
wrist, he has not submitted any medical evidence reflecting 
this.  In fact, he testified at a RO hearing in September 
1998 that he had not been diagnosed as having arthritis in 
his hips, he could feel his hips "going bad".  The 
veteran's opinion that he has arthritis in his hips and left 
wrist, in the absence of supporting medical evidence, cannot 
make his claim plausible since, as a layman, he is not 
competent to opine as to medical matters.  Espritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The most recent VA orthopedic examination report in April 
1998 reflects the veteran's complaints of pain in certain 
joints, but such joints do not include the hips or left 
wrist.  In fact, there are no complaints or findings in 
regard to the veteran's hips and left wrist in any of the 
medical records. 

Inasmuch as the veteran has not submitted competent medical 
evidence of current diagnoses of bilateral hip or left wrist 
osteoarthritis, his claims of service connection for these 
disabilities are implausible and must be denied as not well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Pena, supra.

Post-Traumatic Osteoarthritis of the Knees 

The veteran's claim of service connection for post-traumatic 
osteoarthritis of the knees is well grounded meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with this claim.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Certain chronic diseases, including arthritis, although not 
manifest during service, shall be service-connected if they 
become manifest to a degree of 10 percent or more within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

With respect to former POWs, the law provides that when a 
veteran was interned as a POW for at least 30 days, and 
certain chronic diseases such as post-traumatic 
osteoarthritis became manifest to a compensable degree at any 
time after his discharge from active duty, such disease shall 
be presumed to have been incurred in service; the presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(c).

Consideration will be given to the circumstances of a former 
POW veteran's confinement and the duration and will be 
associated with pertinent medical principles in determining 
whether disability manifested subsequent to service is 
etiologically related to the POW experience.  38 C.F.R. 
§ 3.304(e).

The veteran maintains that he sustained trauma to his knee 
upon a bail-out landing in February 1944 just prior to his 
captivity during World war II.  The evidence reveals that he 
is a combat veteran and his statements as to incidents of 
service are accepted as proof of the occurrence of the 
incidents in the absence of evidence to the contrary which is 
not present in this case.  38 U.S.C.A. § 1154(b) (West 1991).  
Thus, to the extent that the veteran has reported trauma 
related to his combat and POW experiences, the Board accepts 
his statements.

As for the medical evidence, it clearly shows that the 
veteran has osteoarthritis of the right knee and that a total 
left knee arthroplasty was performed in February 1996 due to 
osteoarthritis of the left knee.  X-rays taken in January 
1995 revealed degenerative joint disease of the bilateral 
knees, and operative reports in February 1996 reflect a 
preoperative diagnosis of osteoarthritis of the left knee.  
This diagnosis was also confirmed in a pathological report 
following the February 1996 left knee arthroplasty showing 
articular changes consistent with degenerative joint disease.  
A recent X-ray report in April 1988 shows a satisfactory 
positioned total joint prosthesis at the left knee and 
degenerative joint disease at the right knee.

Thus, the question comes down to whether the medical evidence 
links post-service arthritis of the veteran's knees to a 
traumatic incident of service.  In this regard, a board 
certified physician in internal medicine in a July 1993 
letter stated that to the best of his knowledge there was no 
sure way to distinguish between degenerative joint disease 
caused by trauma and that caused by aging, unless there was 
overwhelming historical evidence which would lead a physician 
to diagnose one or the other.  He added that people exposed 
to repeated trauma to the joints would develop arthritis 
which was indistinguishable from degenerative joint disease 
caused by aging.  

Notwithstanding the above medical opinion, there is medical 
evidence that indeed links the veteran's bilateral knee 
osteoarthritis to his bail-out landing in February 1944 and 
POW captivity.  More specifically, the veteran's treating 
physician, Dr. Evins, stated in November 1994 that the 
problems to the veteran's knees (diagnosed as degenerative 
joint disease and torn left medial meniscus) had their 
inception at the time of the veteran's original injury in 
1944.  Furthermore, an examiner who conducted a POW protocol 
examination in January 1995 stated that the veteran 
"certainly has sequela of his incarceration as far as his 
orthopedic problems are concerned".  In addition, a 
physician who administered cortisone injections in the 
veteran's knees stated in March 1998 that while orthopedic 
surgeons would have to make a judgment as to whether the 
veteran's World War II injuries or cortisone injection 
contributed to this joint developing osteoarthritis, it was 
his impression that the cortisone injections did not 
contribute in a major way to his arthritis.

In light of the above-noted evidence which supports to some 
degree a causal relationship between the veteran's bilateral 
knee osteoarthritis and inservice trauma, in view of the 
absence of any evidence to the contrary, and, resolving any 
doubt in the veteran's favor, the claims of service 
connection for post-traumatic osteoarthritis of the right 
knee and post-traumatic osteoarthritis of the left knee, 
status post total left knee arthroplasty, are granted.  
38 U.S.C.A. § 5107(b).

Increased Rating for Irritable Bowel Syndrome

The veteran's claim for an increased (compensable) rating for 
irritable bowel syndrome is well grounded meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with this claim.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran is rated under 38 C.F.R. § 4.114, Diagnostic Code 
7319 for irritable colon syndrome.  Under this code, a 
noncompensable rating is warranted for mild impairment with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is warranted for 
moderate impairment with frequent episodes of bowel 
disturbance with abdominal distress.  Lastly, a 30 percent 
rating is warranted for severe impairment with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.

The veteran reported at a VA POW protocol examination in 
January 1995 and at a VA gastrointestinal examination also in 
January 1995 that he experienced a watery diarrhea 
approximately two to three times a month, lasting one to 
three days.  He said that just prior to getting the diarrhea, 
he experienced a rare right and left lower quadrant pain.  He 
also said that his gastrointestinal symptoms were worse 
several years earlier due to the stress involved in seeing 
his wife afflicted with a progressive disease.  These medical 
reports show that the veteran maintained a regular diet along 
with his usual weight of 218.  Findings on examination with 
respect to his abdomen were unremarkable.  

The frequency of the veteran's diarrhea and abdominal 
disturbance of two to three times a month most approximates 
his current noncompensable rating for mild impairment of his 
irritable bowel syndrome.  This is especially evident when 
considering that he has been able to follow a regular diet 
and has maintained his usual weight of 218 pounds.  

Although a more recent examination report in March 1998 does 
not specify the frequency of diarrhea that the veteran had 
experienced in recent years, it does state that the frequency 
of diarrhea in recent years had "decreased remarkably".  In 
rendering an impression, the examiner stated that the veteran 
had shown "remarkable improvement in his symptomatology".  
This report notes that the veteran had occasional 
constipation.  Physical findings of the abdomen were 
unremarkable and bowel sounds were normal.  Like the January 
1995 examination reports, this most recent examination report 
is consistent with a mild impairment due to irritable bowel 
syndrome.  

Lastly, it should be kept in mind that the percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations. 38 C.F.R. § 4.1.  The fact that the veteran 
reported at the January 1995 examination that he was working 
five hours a day at the age of 74, goes against a more than 
mild occupational impairment due to his irritable bowel 
syndrome.

Since the weight of evidence is against the claim for an 
assignment of a compensable rating for irritable bowel 
syndrome rather than in a state of relative equipoise, the 
benefit-of-the-doubt rule is not for application.  
38 U.S.C.A. § 5107(b).

Inasmuch as the noncompensable evaluation represents the 
greatest degree of impairment since the effective date of the 
grant of service connection for irritable bowel syndrome, 
"staged rating" is not for application.  See Fenderson v. 
West, 12 Vet. App. at 126.


ORDER

Service connection for post-traumatic osteoarthritis of the 
right and left hip is denied as not well grounded.

Service connection for post-traumatic osteoarthritis of the 
left wrist is denied as not well grounded.

Service connection for post-traumatic osteoarthritis, right 
knee, is granted.

Service connection for post-traumatic osteoarthritis, left 
knee, status post left total knee arthroplasty, is granted.

An increased (compensable) rating for irritable bowel 
syndrome is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

